Wright, J.,
dissenting. It is my belief that the State Employment Relations Board (“SERB”) has exclusive jurisdiction in this matter and, therefore, I must respectfully dissent.
At issue here is the city of East Cleveland’s unilateral imposition of a change in its overtime pay policy. The city’s action was implemented neutrally and was not directed toward a particular individual or group of individuals.
Both parties agree that R.C. Chapter 4117 grants exclusive jurisdiction to SERB regarding matters involving an unfair labor practice. Franklin Cty. Law Enforcement Assn. v. Fraternal Order of Police, Capital City Lodge No. 9 (1991), 59 Ohio St.3d 167, 572 N.E.2d 87 (“FOP ”). In FOP, we recognized that “[t]he [SERB] statutes pertaining to unfair labor practices do not provide for the filing of an original complaint in common pleas court.” Id. at 169, 572 N.E.2d at 90. Moreover, SERB’S subject matter jurisdiction cannot be waived, either by agreement or by failure to raise the issue below. See Fox v. Eaton Corp. (1976), 48 Ohio St.2d 236, 2 O.O.3d 408, 358 N.E.2d 536, and Gates Mills Invest. Co. v. Parks (1971), 25 Ohio St.2d 16, 54 O.O.2d 157, 266 N.E.2d 552. Indeed, the court itself may raise the issue at any stage of the proceedings, including appeal. Fox, supra. Any action taken by a court which lacks the proper subject matter jurisdiction is void.
*130In order to avoid SERB’S exclusive jurisdiction, the union contends that the city’s conduct did not implicate a matter over which SERB had jurisdiction. The union denies that its action raises a question of a refusal to bargain, even though its grievance, in effect, amounts to a claim that the city’s unilateral modification of the terms and conditions of employment was a refusal to bargain. I cannot disregard this factual background.
We faced a very similar question in FOP, supra. In that case we reasserted the legal principle that “ ‘[wjhere a statute which creates a new right, prescribes the remedy for its violation, the remedy is exclusive; but when a new remedy is given by statute for a right of action existing independent of it, without excluding other remedies already known to the law, the statutory remedy is cumulative merely, and the party may pursue either at his option.’ ” Id., 59 Ohio St.3d at 169, 572 N.E.2d at 89, quoting Zanesville v. Fannan (1895), 53 Ohio St. 605, 42 N.E. 703, paragraph two of the syllabus. We went on to find that R.C. Chapter 4117 “created a series of new rights and set forth the remedies and procedures to be applied regarding those rights.” FOP, 59 Ohio St.3d at 170, 572 N.E.2d at 90. In light of that holding we unequivocally stated that “if a party asserts claims that arise from or depend on the collective bargaining rights created by R.C. Chapter 4117, the remedies provided in that chapter are exclusive.” Id. at 171, 572 N.E.2d at 91. I find FOP to be the controlling authority in the case at issue.
As in FOP, the union here is asserting collective bargaining rights created by R.C. Chapter 4117. Thus, because the union’s claims are “dependent on the framework established in R.C. Chapter 4117,” the union is “limited to the remedies and procedures provided in that chapter * * Id. at 171, 572 N.E.2d at 92. Therefore, in my judgment, SERB has exclusive jurisdiction to decide the matter we are considering today.
The concerns raised by the majority that upholding the court of appeals’ opinion “would effectively eliminate arbitration as a viable alternative to resolving disputes in the public employment sector” and that “SERB would be forced to decide every grievance arising out of disputes related to the interpretation of terms to a collective bargaining agreement” are, to say the least, overstated. The types of claims from which the majority seeks to protect SERB are the fundamental types of issues for which the General Assembly designed R.C. Chapter 4117. “That chapter was meant to regulate in a comprehensive manner the labor relations between public employees and employers.” (Emphasis added.) FOP, 59 Ohio St.3d at 171, 572 N.E.2d at 91.
Accordingly, I would affirm the judgment of the court of appeals.